Citation Nr: 1616145	
Decision Date: 04/21/16    Archive Date: 05/04/16

DOCKET NO.  14-04 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for left foot complex regional pain syndrome (CRPS) to include on the basis of entitlement to special monthly compensation (SMC) pursuant to 38 U.S.C. § 1114(k).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran served on active duty from January 2003 to October 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In June 2015, the Board granted an initial disability rating of 30 percent, but no higher, for left foot CRPS.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Specifically, it was argued that the Board erred in failing to consider entitlement to SMC pursuant to 38 U.S.C. § 1114(k) as it was reasonsably raised by the record.  In January 2016, the Court granted a Joint Motion to Remand (JMR) and vacated the Board's decision and remanded the case to the Board for adjudication consistent with the JMR. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In January 2016, the Court found that the Board's June 2015 decision failed to discuss whether the Veteran was entitled to special monthly compensation (SMC) for the loss of use of his foot.  It was noted that pursuant to 38 U.S.C. § 1114(k), if a veteran, as the result of a service-connected disability, has suffered loss of use of one foot, he is entitled to additional special monthly compensation.  It was determined that entitlement to SMC pursuant to 38 U.S.C. § 1114(k) was reasonably raised by the record and that the Board erred in failing to address the matter.  The Court did not disturb the grant of an initial disability rating of 30 percent for left foot CRPS.  

For SMC purposes, loss of use of a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function of the foot, whether the acts of balance and propulsion could be accomplished equally well by an amputation stump with prosthesis; for example, (a) extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3-1/2 inches or more, will constitute loss of use of the foot involved; (b) complete paralysis of the external popliteal nerve (common peroneal) and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot.  38 C.F.R. §§ 3.350, 4.63.

The question presented is whether the Veteran's left foot complex regional pain syndrome results in "loss of use" as defined by VA regulations, which would provide for SMC rating based on the loss of use of the foot.  Although the Veteran was afforded a VA examination in March 2014 and it was found that the Veteran's foot condition did not result in functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis, outpatient treatment notes since that time indicate a worsening of the Veteran's left foot disability.  In light of the above, the Board finds that a VA examination is necessary to resolve the issue of whether the Veteran meets the criteria for SMC for the loss of use of his foot.  

Accordingly, the case is REMANDED for the following action:

1. Provide notice to the Veteran concerning how he can substantiate his claim for an increased rating on the basis of entitlement to SMC pursuant to 38 U.S.C.A. § 1114(k).  

2. Schedule the Veteran for a VA examination to assess the severity of his service-connected left foot complex regional pain syndrome and whether such has resulted in the "loss of use" of his left foot.  Access to the Veterans Benefits Management System (VBMS) and Virtual VA must be made available to the examiner in conjunction with the examination.  After examination and review of the record, the examiner must render an opinion as to whether it is at least as likely as not, i.e., is there a 50/50 chance, that the Veteran's left foot CRPS has resulted in the "loss of use" of his left foot.  

The examiner should describe the extent to which the Veteran is able to use his left foot to stand, balance, and walk.  For purposes of this opinion, "loss of use" will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function of the foot, whether the acts of balance and propulsion could be accomplished equally well by an amputation stump with prosthesis; for example, (a) extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3-1/2 inches or more, will constitute loss of use of the foot involved; (b) complete paralysis of the external popliteal nerve (common peroneal) and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot.  38 C.F.R. §§ 3.350, 4.63. 

The examiner's attention is directed to the extent to which assistive devices are required.  Any opinion offered must take into account the Veteran's history and contentions and must be supported by a complete and fully reasoned rationale.

3. The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate. 

4. Upon completion of the above requested development and any additional development deemed appropriate, the AOJ should readjudicate the remanded issue.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




